IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs March 6, 2012

                 STATE OF TENNESSEE v. CARLOS CANNON

              Direct Appeal from the Circuit Court for Madison County
                      No. 10-129    Roy B. Morgan, Jr., Judge


                  No. W2011-01646-CCA-R3-CD - Filed May 4, 2012


The defendant, Carlos Cannon, was convicted by a Madison County Circuit Court jury of
aggravated robbery, a Class B felony, and was sentenced to ten years in the Department of
Correction. On appeal, he challenges the sufficiency of the convicting evidence. After
review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON, P.J., and
J AMES C URWOOD W ITT, J R., J., joined.

George Morton Googe, District Public Defender; and Susan D. Korsnes, Assistant Public
Defender, Tennessee, for the appellant, Carlos Cannon.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Senior Counsel;
James G. (Jerry) Woodall, District Attorney General; and Rolf Hazlehurst, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                           FACTS

      On November 30, 2009, Kathryn Sails, the victim, was robbed after cashing her
paycheck at a BP service station in Jackson, Tennessee. After an investigation, the
defendant was indicted on one count of aggravated robbery.

                                        State’s Proof

       The victim testified that, on November 30, 2009, she cashed her paycheck at a BP
service station, walked to another store to purchase items, then returned to the BP station to
make another purchase. As she was walking home, she was accosted by a man who “came
out of nowhere,” pulled a gun on her and demanded money, which she turned over to him.
She was “[r]eal scar[ed]” when he pointed a gun at her. The victim identified the defendant
in court as the man who robbed her.

       The victim testified that, sometime later, Investigator Tyreece Miller showed her a
photographic array, from which she identified the defendant as the robber. While viewing
the security footage from the BP station, the victim identified herself cashing her check at
the counter and pointed out the defendant walking into the store. She said that she
purchased a Verizon phone card and left. The video showed the victim returning to the BP
station and putting her bags down, during which time she picked up a few more items. The
video then showed the defendant walking out of the store. The victim purchased her items
and walked out of the store.

       Investigator Chris Chestnut with the Jackson Police Department testified that he took
a statement from the victim and then went to the BP station to obtain the surveillance video
from the approximate time of the robbery. The video showed the victim at the counter
cashing a check and the defendant apparently “being drawn to what [the victim]’s doing at
the counter.” The video then showed the defendant exiting the store and returning to a
vehicle. After fast-forwarding approximately ten minutes, the video showed the victim
entering the store for a second time, carrying a bag of purchases. The vehicle the defendant
was driving could be seen through the door. At one point, the vehicle pulled off, turned
around, and pulled back up parallel to a white van and then backed up a little bit.
Investigator Chestnut noted that the doors of the defendant’s vehicle were in line with the
front door of the store. The video then showed the victim leaving the store with the items
she purchased. Investigator Chestnut said that the victim was robbed less than 100 yards
from the BP station.

        Lieutenant Tyreece Miller with the Jackson Police Department testified that he
created the photographic array that was shown to the victim. The victim immediately
identified the photograph of the defendant as the man who robbed her.

                                    Defendant’s Proof

       The defendant testified that he was at the BP station on November 30, 2009, meeting
a friend. His friend was the person seen in the surveillance video in a truck and with whom
he was speaking when he walked into the store. The defendant went outside to wait on his
friend and then went to his friend’s house, less than a mile away. After “t[aking] care of
something” at his friend’s house, the defendant returned to the BP station to get some gas.

                                             -2-
He explained that he turned his car around because the store manager had warned him before
about hanging around the parking lot and he wanted to make sure the manager was not
coming outside or calling the police on him. The defendant decided that his friend was
taking too long, so he left and went to his mother’s house to pack his clothes so he could go
to Milwaukee, Wisconsin. His mother’s house was two streets away from the BP station.
The defendant did not remember seeing the victim and denied robbing her.

       On cross-examination, the defendant testified that the friend he met at the BP that day
was named Jarvis and that he went to Jarvis’ house to buy marijuana. He said that he went
back to the BP after leaving Jarvis’ house in order to get some gas and meet another friend
to buy another kind of marijuana. The defendant explained that the second friend was
taking too long to arrive at the gas station, so he decided to leave because he did not want
the store clerk or police to be suspicious of his presence.

       The defendant denied seeing the victim cashing her check the first time he walked
into the store, even though the surveillance video showed him looking at the counter while
he was talking to his friend. He admitted that he did not buy gas the first time he went to the
store but then came back shortly thereafter in need of gas. The defendant said it was just a
coincidence that he and the victim were at the gas station at the same time and left at the
same time.

       Jamarius Anderson testified that he was driving to work on November 30, 2009,
when he witnessed a woman getting robbed by a man who was approx 5'11" and weighed
210 pounds. He said that the defendant was not the robber, as the defendant is much shorter
than the robber. Anderson said that he did not know the defendant and explained that he
was testifying because he “kn[e]w somebody and they were like, ‘Would you be nice enough
to help somebody out, helping them out, send an innocent man to jail for nothing?’” When
he heard about the defendant’s being arrested for the robbery, he did not feel that the correct
person had been arrested. On cross-examination, Anderson admitted that, contrary to his
testimony on direct examination, he had known the defendant since grade school, although
he had not been associated with him since that time.

      After the conclusion of the proof, the jury convicted the defendant, as charged, of
aggravated robbery.

                                        ANALYSIS

       The defendant challenges the sufficiency of the convicting evidence, arguing that
there was insufficient proof of his identity as the man who robbed the victim at gunpoint.
When the sufficiency of the convicting evidence is challenged, the relevant question of the

                                              -3-
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact of
guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992);
State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992).

        All questions involving the credibility of witnesses, the weight and value to be given
the evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas, 754
S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the
trial judge, accredits the testimony of the witnesses for the State and resolves all conflicts
in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our
supreme court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212
Tenn. 464, 370 S.W.2d 523 (1963)).

         “A jury conviction removes the presumption of innocence with which a defendant
is initially cloaked and replaces it with one of guilt, so that on appeal a convicted defendant
has the burden of demonstrating that the evidence is insufficient.” State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

        We conclude that the evidence, when viewed in the light most favorable to the State,
is sufficient to establish the defendant’s identity as the man who robbed the victim. The
identification of a defendant as the perpetrator of a crime is a question of fact for the trier
of fact to determine from the evidence presented at trial. See State v. Strickland, 885
S.W.2d 85, 87 (Tenn. Crim. App. 1993). The identification testimony of the victim is
sufficient, alone, to support a conviction. Id. When shown a photographic array of six
individuals following the robbery, the victim “immediately” identified the defendant as the
man who robbed her. The victim also identified the defendant in court and said she had no
doubt that he was the robber. In addition, the victim’s testimony was supported by the BP

                                               -4-
station’s surveillance video, which showed that the defendant was present when she cashed
her check there. The jury, as was its prerogative, accredited the victim’s identification of
the defendant. The evidence is sufficient to support the defendant’s conviction.

                                       CONCLUSION

         Based on the foregoing authorities and reasoning, we affirm the judgment of the trial
court.


                                                    _________________________________
                                                    ALAN E. GLENN, JUDGE




                                              -5-